 
 


 
Exhibit 10.2
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is entered into as of December 1,
2009, by and between APP PHARMACEUTICALS, INC., (the “Company”) and THOMAS H.
SILBERG (the “Executive” or the “Consultant”) and sets forth the terms and
conditions governing the consulting relationship between the Parties.
 
WHEREAS, the Company and the Executive have entered into a Separation Agreement
(the “Separation Agreement”) pursuant to Executive’s retirement as President and
CEO of the Company effective December 31, 2009.
 
WHEREAS, the Company desires to ensure a smooth transition of the operational
business to the Company’s new President and CEO and wishes to retain the
Executive as consultant for these purposes for a limited period of time; and
 
WHEREAS, the Executive is willing to perform such consulting services to the
Company as an independent contractor on the terms and conditions set forth
below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Parties agree as follows:
 
1.           Effective Date.  The “Effective Date” shall mean January 1, 2010.
 
2.           Contract Period. The term of this Agreement shall commence on the
Effective Date and end on the first anniversary of the Effective Date unless
earlier terminated as provided herein (such period to be called the “Term”)
 
3.           Option for Extension.  The Company shall have the option, but not
the obligation, to extend the Term by a period of time determined by the
Company, however up to another one-year-period (the “Extension Term”). Should
the Company wish to exercise this option it shall inform the Consultant giving
three months’ written notice prior to the end of the Term. The financial terms
and other provisions contained herein shall apply mutatis mutandis to the
Extension Term. Position and duties of the Consultant may be modified by the
Company.
 
4.           Terms of Service.
 
(a)           Position and Duties.
 
(i)           Consultant shall perform all such activities as are necessary or
desirable to ensure a smooth handover of the operational business of the Company
to its new President and CEO. All such activities shall be carried out by the
Consultant as instructed by the Company or its shareholder, or, absent any firm
instruction, after due and reasonable liaison with the relevant representatives
of the Company or its shareholder. In particular, Consultant shall make
introductions to key customers, business partners, suppliers, industry figures
and other business or company data and persons as the Company deems necessary or
appropriate. Further services, e.g. advising on future projects of the Company,
shall be agreed between Company and Consultant from time to time. All above
consulting activities to be referred to herein as “Consulting Services”.
 
(ii)           Consultant and Company shall mutually agree on the location for
performing the Consulting Services. The Consultant may be required under
reasonable business circumstances to travel in connection with his performance
of the duties.
 
(iii)          The Consultant agrees that, during the Term, he shall devote his
time, energies and talents as are necessary to perform his duties under this
Agreement, and shall perform such duties conscientiously and faithfully subject
to the lawful directions of the Company or its shareholder.
 
(b)           Fees, Expenses.
 
(i)             Retainer. Commencing on the Effective Date Consultant shall
receive an annual retainer of $20,000 payable in monthly installment in arrears
(the “Retainer”).
 
(ii)            Consulting Fee.  In addition to the Retainer, for each full day
of Consulting Services performed at the principal headquarters of the Company in
Schaumburg, Illinois, or at any other location that requires Consultant to
travel (e.g. production facilities or customer premises) the Company shall pay
to the Consultant a fee of $1,500 (the “Consulting Fee”). Company and Consultant
expect that the total Consulting Fee will add up to approximately $20,000
annually. The Consulting Fee shall be paid on a monthly basis.
 
(iii)           Expenses.  During the Term, the Company shall promptly reimburse
the Consultant for pre-agreed out-of-pocket business expenses to the extent that
such expenses are reimbursable under the Company’s policies in effect as of the
date of this Agreement and such policies shall not change as applied to
Consultant during the Term, provided further that Consultant submits reasonable
evidence and documentation suitable for being used for tax purposes.
 
(iv)           Invoicing. The Consultant shall render monthly invoices in line
with applicable tax requirements.
 
5.            (a)           Independent Contractor Status.  Company and
Consultant each acknowledge and agree that Consultant shall serve as an
independent contractor and not as an employee of the Company.  Company and
Consultant hereby covenant with one another to treat the engagement of
Consultant as that of an independent contractor, and not an employee of Company,
for all purposes.
 
(b)           No Right to Fringe Benefits.  In connection with the Consulting
Services (excluding the Separation Agreement), Consultant shall not be entitled
to, and shall make no claim to, rights or fringe benefits afforded to Company’s
employees, including health insurance, disability or unemployment insurance,
workers’ compensation insurance, pension and retirement, profit-sharing, or any
other policy or plan applicable to employees of the Company.
 
(d)           Responsibility for Taxes.  The Consultant is responsible for
paying all federal, state, and local income or business taxes, including
estimated taxes, self-employment and any other taxes, fees, additions to tax,
interest or penalties which may be assessed, imposed, or incurred as a result of
the Retainer or the Consulting Fee paid by the Company pursuant to this
Agreement.
 
(e)           Inability to Bind the Company.  Consultant shall not have any
right or authority to assume or create any obligation or responsibility, express
or implied, on behalf of or in the name of Company or any of its respective
affiliates or subsidiaries, or to bind the aforesaid in any manner, except as
may be authorized in writing by a duly authorized officer or manager of Company,
and shall not make any contrary representation to any third party.
 
6.           Termination of the Agreement.
 
(a)           Termination by Company.  The Agreement may be terminated by the
Company during the Term only for Cause, for death or disability of the
Consultant. Disability means disability within the meaning of the applicable
disability plan, program or arrangement of the Company, as in effect from time
to time. The Agreement may be terminated by the Company for Cause if (A) the
Company provides Consultant with a Notice of Termination in accordance with
Section 6(b) of this Agreement within 30 days after the initial occurrence or
existence of an event or circumstance set forth in this Section 6(a), which
notice shall specifically identify the event or circumstance that the Company
believes constitutes Cause and (B) Consultant fails to correct the circumstance
or event so identified within 30 days after the receipt of such notice.  For
purposes of this Agreement, “Cause” shall mean:
 
(i)    Consultant’s material breach of this Agreement, including without
limitation, Section 7 of this Agreement;
 
(ii)   Consultant’s willful misconduct or gross negligence in the performance of
his respective duties to the Company or any of its respective affiliates or
subsidiaries;
 
(iii)          Consultant’s willful material misrepresentation at any time to
the Company or any of its respective affiliates or subsidiaries;
 
(iv)          Consultant’s intentional failure or refusal to perform his
reasonably assigned duties;
 
(v)           the Consultant’s commission of any felony, or any other crime
(whether or not a felony) involving dishonesty, fraud or breach of trust;
 
(vi)          Consultant’s willful or grossly negligent failure to comply with
any written rules, regulations, policies or procedures of the Company or any of
its respective affiliates or subsidiaries.
 
(b)           Notice of Termination. Any termination of this Agreement by the
Company shall be communicated by a written notice (“Notice of Termination”) to
the Consultant in accordance with Section 8(c) below.  The “Date of Termination”
shall mean (i) if the Agreement is terminated by reason of the Consultant’s
death, the date of his death, and (ii) if the Agreement is terminated by the
Company for Cause or by reason of the Consultant’s Disability, the date
specified in the Notice of Termination.
 
(c)           Obligations upon Termination.  If the Agreement is terminated by
the Company, the Company shall have no obligation to Consultant other than to
pay to Consultant, within 30 days after the Date of Termination, (1) any accrued
but unpaid monthly installment of the Retainer, (2) any due but unpaid
Consulting Fee, and (3) the Consultant’s business expenses that are reimbursable
pursuant to Section 4 (b) (iii) which have not yet been reimbursed by the
Company as of the Date of Termination.
 
7.           Covenants.
 
During the Term, and the Extension Term, if applicable, the Consultant shall
continue to be bound by the covenants set forth in Section 6 of that certain
Employment Agreement between the Executive, the Company and Fresenius Kabi AG
(for the limited purposes set forth therein), dated September 30, 2008,
(“Employment Agreement”) with such Section to survive the termination of the
employment agreement.
 
8.           General Provisions.
 
(a)           Assignment.  Except as set forth in the following sentence, this
Agreement, and the Parties’ rights and obligations hereunder, may not be
assigned, and any purported assignment in violation hereof shall be null and
void.  Company may, without the consent of the Consultant, assign this Agreement
to any of its subsidiaries, its shareholder or Fresenius Kabi AG.
 
(b)           Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the state of Delaware, without giving effect to the
conflicts of law principles thereof.
 
(c)           Notices.  All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 
If to Company, to:
 
Fresenius Kabi AG
Else-Kröner-Straße 1, 61352
Bad Homburg, Germany
Attn: Rainer Baule


w/copy to:


APP Pharmaceuticals, Inc.
Attn: General Counsel
1501 East Woodfield Rd., 300E
Schaumburg, IL 60173
 
If to the Consultant, to the last address on file with the Company
 
Any such notice or communication shall be deemed to have been received (A) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (B) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (C) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent) and
(D) in the case of mailing, on the third business day following that on which
the piece of mail containing such communication is posted.
 
(d)           Validity; Severability.  In the event that any one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remainder of this Agreement shall not in any way be affected or impaired
thereby.  Moreover, without limiting the generality of the foregoing, if any one
or more of the provisions contained in this Agreement shall be held to be
unreasonable or unenforceable in any respect, including excessively broad as to
duration, scope, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.
 
(e)           Amendments and Waivers.  This Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively or prospectively), modified or supplemented, in whole or in
part, only by written agreement signed by the Parties hereto; provided, however,
that the observance of any provision of this Agreement may be waived in writing
signed by the Party that will lose the benefit of such provision as a result of
such waiver.  The waiver by any Party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach, except
as otherwise specifically provided for in such waiver.  Except as otherwise
expressly provided herein, no failure on the part of any Party to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any right, power or remedy.
 
(f)            Entire Agreement; Effect on Prior Agreement.  Except for the
provisions of the Separation Agreement, and Section 6 of the Employment
Agreement  this Agreement shall constitute the entire agreement between the
Parties, and shall supersede all prior representations, agreements and
understandings (including any prior course of dealings), both written and oral,
between the Parties with respect to the subject matter hereof and thereof.
 
(g)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
 
(h)           Binding Effect.  This Agreement shall inure to the benefit of, and
be binding on, the successors and assigns of each of the Parties, including,
without limitation, any successor to all or substantially all of the business
and/or assets of the Parties.
 
(i)            No Third Party Beneficiaries.  Nothing in this Agreement shall
confer upon any person not being a Party to this Agreement, or the legal
representatives of such person, any rights or remedies of any nature or kind
whatsoever under or by reason of this Agreement.
 
9.           Section 409A.    It is intended that this Agreement will comply
with Section 409A to the extent applicable, and this Agreement shall be
interpreted and construed on a basis consistent with such intent.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties have signed this Agreement in their name and on
their behalf, all on the day and year first above written.
 

 
APP PHARMACEUTICALS, INC.
                 
 
By:
/s/ Bernhard Hampl       Name:  Bernhard Hampl       Title:    Executive
Chairman                             CONSULTANT                 /s/ Thomas H.
Silberg     Thomas H. Silberg

 
 